CHIEF JUSTICE HINES
delivered the opinion op the court.
This is an appeal from an order of the circuit court .■allowing an application to establish a public road, the ■application having been first made to the county court .and rejected. These appeals are authorized by section 43, article 1, chapter 94, General Statutes.
The principal objection urged to the judgment of the circuit court establishing the road is that the report of the viewers is not sufficiently specific as to metes and .bounds, courses and distances, the terminal point, and *345that they fail to report the conveniences and inconveniences to both the public and private persons over whose land the road is proposed to be located.
The report of the viewers returned a diagram or plat •of the proposed road, and in reference to the land of appellant, the report recites: “Beginning at a stone on the south-west side of the Bowling Green and Scottville road at the letter A and ran S 48£, W 41 poles, across the land of W. EL Rochester to a stake on the land of N. K. Singer,” and recited that the establishment of the road would result in some inconvenience and damage to appellant, Rochester, but that the damage would be more than compensated for by the advantages that the road would be to Rochester. The terminal point is designated as follows: “Thence-with his (Johnson’s line) and Pearson’s line S 34, W 38 poles ; S 50, W 14 poles; S 63, W 32 poles; S 69J, W 52 poles; S 75, W 18 poles; S 87, W 14 poles ; S 65J, W 20 poles ; S 11, E 8 poles to Tramel Creek, about one mile.”
The object of these provisions • of the statute are to give the owner of the land over' which the proposed road is to pass information of location in order that there may be an agreement, if there is damage, as to its .amount, or that those acting under a writ of ad quod damnum may be able to locate the route and thereby -determine the damages.
The cases cited by counsel were under the revised and previous statutes, which are essentially different from the General Statutes, under which this proceeding is had. The Revised Statutes, volume 2, article 1, section :3, chapter 84, provides that the report of the viewers .•should describe the route laid out “by metes and bounds *346and by courses and distances,” while the General Statutes, article 1, section 3, chapter 94, is “by metes and-bounds and by general courses and probable distances. ”'
This alteration was evidently made in the language-of the law, in view of the strict construction placed upon the former statutes, and with a view of making a substantial compliance with the statute sufficient. Technical compliance with the old statute defeated its. object, and, therefore' the alteration by the more catholic statute, which protects the right of the citizen without impairing the right of the public to free and convenient communication in the discharge of public duties and for private conveniences.
The report of. the viewers definitely locates the road as proposed to be run over, the land of appellant, even under the old statute and in accord with the decisions-construing that statute. ■ It locates the beginning at a certain point, and from that point gives the course.and distance over the land of .appellant. The terminal point of the road is -also located with technical accuracy, by a natural object, “Tramel creek,” as it was suggested, in one of the opinions cited, was necessary-under the old statute.
Judgment affirmed.